Title: To James Madison from Edmond Kelly, April 1820
From: Kelly, Edmond
To: Madison, James


                
                    Sir
                    Columbia Ten april 1820
                
                I this day read the presidents last message wherein (agreeable to a wish of the rusian Emperor) he recommends it to congress to deferr any resolution to occupy E Florida untill as I suppose it shall be convenient to Ferdinand to signify how he has or will dispose of it—very probably to England for an armament and money to subdue the south An. colonies or some of them. I consided [sic] the non ratification of the Treaty a finesse—the effect of a secret understanding with the british Ministry for that purpose—the seemingly Confidential Communications of Lord Castleah. to Mr Rush plainly indicate that propositions to that effect were made but his Lordship is more a diplomatist than to discover the secret intentions of his govt respecting them—& should the exhausted & desperate situation of the Spanish Monarch induce him to sacrifice all that british Avarice Can expect from them or covet & should he as I think he will dissemble procrastinate & finally anull the treaty of Don Onis & deliver E Florida to England—she will by that means get the Command of the Gulf of Mexico & possess that position from which the U States are most Vulnerable. I am clearly of opinion that in such event she may gain by artifice & Intrigue what her armies cannot effect—that E Florida will become the rendezvous of the ambitious disaffected & traiterous citizens of the U S—that she will divide & disunite the states & finally reconquer & reduce them under her govt. Selfpreservation requires that such an Enemy should be excluded your Territory—that E Florida should be possessed peopled & Fortified by native Citizens with the lest possible delay. I acknowledge that much respect ought to be given to any matter which the Empro Alexander

proposes—that moderation & a sense of honor & Justice elevates him as much above the other Kings in merit as he is their superior in power & that England would not decline for one hour to war with Amca could she secretly prevail on him to Coalesce for that purpose that she wishes to make him the pivot of all military Movements & rest her hopes of Conquest on his disposeable force—satisfied of all this I yet think so wise & Just a monarch could not expect that America shall neglect & Omitt to provide for her own safety & that 60 days or so long as a final answer can be had from Madrid should only Intervene between the resolution of Congress to annex E Florida to the U States & its being possessed & garrisoned by American Troops—the present Opportunity to ensure the safety of the republic & secure her Internal tranquility is too favorable to be neglected—there are other Considns. that urge it—suppose Spain becomes a limitted monarchy ruled by Ferdinand & the Cortes—or suppose Charles the 4th restored & the Cortes established (& either event is not improbable) will he or the Cortes consider themselves bound to ratify the acts of his son to whose usurpation & Incapacity will be attributed the Misfortunes of Spain—by no means—it is therefore to be hoped that no insidious Ingenuity shall influence Congress to abandon a measure of such Vital Importance and on the execution of which the Integrity of the republic depends.
                It is much to be regretted that Mr Adams should give that fine Country beyond the Missisipi in Exchange for Florida. That Country alone exclusive of spanish spoliations is in Value more than an Equivalent—the Integrity safety & security of the republic might Justify the sacrifice if Insisted on as a sine qua non but the necessity for it did not in my opinion exist. I Imagine that for cotton sugar & perhaps for Coffee too the Tery Ceded to Spain is unequaled by any other belonging to the U S—this is a grevious loss—as in a little time it might supply the Republic with these articles instead of taking poisoned sugars Rum &ca from the W India Islands in Exchange for flour & other provisions and necessaries. Specie would be had for them—for these reasons I Imagine a repurchase of the Ceded Teritory ought to be an object of Imediate attention with a provident & an honest Executive did it actually exist (but which I doubt)—under the treaty I consider spain entitled to it but should she make War for Florida & put Ama. to the expence of defensive operations I do not Know any other Circumstance that could in Justice render it retributable or recoverable except a repurchase for cash which I Imagine would now be accepted.
                I have read 2 thirds of Genl Jacksons Meml no more being published here—the first part of it is substantially a Lawyars Demurrer which admitts the facts but objects that the proceedings are erroneous & Contrary to practice—it Contains attempts to recriminate & very decided & unreserved defiance of the Legislative body—but admitts that his character will be Injured if the report is adopted & to avert this by an appeal to Magna

Charta he calls on the Orangemen to aid & extricate him & deceive the republic—in fact he with ominous Warning Identifies the Career of Madness & Folly as he calls it of the french democratic Govt and its transient & short duration with that of the american Govt. but in all their proceedings & Documents & accusations of traitors nothing was exhibited so indecent & insulting as his Meml which if Evidence was wanting contains Indisputable evidence of his own guilt—in fact his referring to the british Magna Charta is both a call on the Orangemen to aid & Extricate him and an audacious threat to overthrow democracy which I think from him is madness for he is no tactitian & does not even understand discipline [(] that is if I may Judge of his military Knowlege from the discipline & parades of his nashville Guards)—to elucidate the fact that his Meml contains Internal Evidence of his Guilt it is only necessary for me to remind you that Magna Charta is considered the foundation of what is called british Liberty—that the battle of Runemeade enabled the Barons to extort certain privileges from King John which were partially enjoyed untill the Stewarts attempted to resume them but their expulsion gained from Wm. the 3d and secured the bill of rights or as it is considered the british Constitution which all the Orangemen are sworn so that Magna Cha⟨rta⟩ the bill of rights & the glorious & Immortal Memory of Wm. the 3d prince of Orange & Nassau is the theme of every Orangemans praise these Orangemen were first formed in Ireland into societies to oppose & defeat the United Irishmen of whom they were the executioners & Comprised all the unprincipled ruffians whom the hope of robbery & pillage could attach to the party of the british ascendancy or oligarchs & the crown & deservedly stigmatised as bloodhounds & all of them as I sayed are Sworn to fidelity to the british Constin to the sistem of places innumerable pensions sinecures & unlimitted taxation such is the british [illegible] & these Infernal bloodhounds are all sworn to establish it and subvert American Independence for which services they are to receive Innumerable forfeitures &ca. &ca. &ca. this may be relied on a corect Outline from which any one can Judge of the present state of things & the necessity for Florida—in short that audacious traitor Jackson has made Apostacy the condition for promotion & patronage & I expect the American Govt will shortly have to disband a disaffected army or anticipate disastrous effects unless it will remove from Command without delay an audacious traitor who is in this manner disseminating disaffection apostacy & treason & who has made considerable progress to sap & undermine the republican Edifice & I think unless the resolution of the Legislature removes him from Comd they will endanger the freedom & Independence of the republic—the numbers that have Joined an orange Lodge he has branched out here in Columbia is surprising it is managed or mastered by a Doctor Horatio De priest a Virginian now there & in his absence by a Mr Dale a store Keeper a Mr

Surgeon John B Hayes & the quelling of the troubles in England has given our Orn. confidence & brought them into a reaction which renders the removal of Jackson from Command Indispensibly necessary—the tranquilised state of England renders such precaution & Vigilance necessary the Zeal & Confidence of these bloodhounds and robbers in Jackson & success is increased & increasing they now find officially too that the british Oligarchs by their friends Agents & Dependants secretly caused that ferment Commotion & alarm in England which they the oligarchs subsequently made Laws to tranquilise & suppress Cromwells and Wms. nobility dread the Idea of retribution. Mr Addington the present Lord Sidmouth was my uncles friend—his patronage for this poor man alarmed them they drove the british Ignorant poor into insurrection Intimidated the Minister gained their point and made Laws to punish Insurgents the Conversation of Hunt & the parson & the Examination of the printer before the Lord Mayor of London & his Lordships advice demonstrates these facts which every Intelligent Briton Knows but like the Misteries of Ceres of old cannot divulge such is the conduct of the United Irishmen—Contemptible dupes Very respectfully
                
                    Edmond Kelly
                
            